PER CURIAM.
We affirm the revocation of Appellant’s probation and the imposed sentence. However, on remand, the trial court shall correct several scrivener’s errors. The order revoking Appellant’s probation must specify the specific conditions violated. Etienne v. State, 82 So.3d 1187 (Fla. 5th DCA 2012). Further, the scoresheet must be corrected to delete the twelve points assessed under section 948.06(8), Florida Statutes (2011). The trial court removed Appellant’s designation as a Violent Felony Offender of Special Concern, but failed to correct the scoresheet.
AFFIRMED; REMANDED for CORRECTION OF SCRIVENER’S ERRORS.
ORFINGER, C.J., SAWAYA and COHEN, JJ., concur.